erine E. Carnril<e
Meghan E. Ryan
Amanda R. Harrington
John C. Black, Jr.
l{athryn M. Ryan
Ramona L. Rabeler
Erica T Clarke

Todd M. Long

l<halid Bashjawish
Janet M. F`all
OFFICE oF THE CoRPoRATIoN CoUNsEL L€C R' Te“`y

Kristen E SmithCase 5:15-cv-OO445-DNH-TWD Document 185 Filed 01/07/19 Page 1 oéajn_1

Corporation Counsel

Jos€ph W. Barly, 111
First Assistant Corporation Counsel

ChriStina F`. DeJoSeph
Senior Assistant Corporation Counsel

 

 

BEN WALSH, MAYOR

January 7. 2019
VlA ELECTRONIC FlLll\‘G
Hon. David N. Hurd
Alexander Pirnie Federal Bldg. and U.S. Courthouse
10 Broad Street
Utica. New York 13501

Re: Grant v. Cily of S yracuse, et al.
Fed. Civ. Action No.: 5:15-CV-00445-LEK-T\VD

Dear Judge Hurd.

Defendants Write this letter in order to identify an albeit minor` but substantive. good
faith mistaken omission of a Word from our memorandum of law that was submitted on Friday.

January 4_ 2019 in opposition to Plaintiffs` motion for attomey`s fees and costs. See Dkt. No.
183-19.

On page three of the memorandum of law (Cl\/l/ECF page number nine). on the last line
on the page. there is a sentence that reads:

"The Jo/ms()n factors should be considered in evaluation See Dkt. No.
167. pp. 6."

Dkt. No. 183-19. p. 9. However. as is obvious from the previous sentence citing M. C. ix Lake
George Cem. SC/?. Disl._ 2013 WL 1814491 (N.D.N.Y. 2013). it was Defendants` intent to Write
the following (redlined):

"The J()hnson factors should n_ot be considered in evaluation. See Dkt. No.
167. pp. 6."

This critical omission was made in error and Defendants seek to correct this error in good
faith. Therefore. Defendants respectfully request that the C ourt in its discretion acknowledge
this letter as a supplement limited only to the aforementioned omission and correction. ln the
event. however. that the Court does not deem this sufficient we respectfully request the Court`s
permission for leave of Court to file an amended memorandum of law to correct the error. We
will proceed accordingly We thank you for your attention and consideration in this matter.

Respe tfully submitted.
@7
To d l\/l. Long_ Es .
Tl\/IL/ Assistant Corporation Counse|
cc: All counsel of record (i'iu (`M E(`F)

233 E. WASHINGTON ST. ¢ 300 CITY HALL ~ SYRACUSE, N.Y. 13202
(315) 448-8400 ' FAX 448-8381 ° Web Page: WWW.Syrgov.net
SERVICE OF` PAPERS OR PROCESS BY FACSll\/HLE IS NUI` ACCEPI`ABLE.

